Citation Nr: 0406469	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-15 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed to be a head injury residual.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to March 1946.  This claim is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

Here, the notice letters to the appellant in June 2002 (prior 
to the rating action appealed) and April 2003 do not contain 
the "fourth element."  While it is not clear whether the 
veteran was prejudiced by such deficiency, since the case is 
being remanded anyway, the opportunity presents itself for 
any VCAA notice deficiency to be corrected.

On July 2003 VA mental disorders examination the examiner 
indicated that he was not competent to opine whether the 
veteran's dementia was due to strokes, Alzheimer's, or 
related to head trauma from a shrapnel wound.  The examiner 
noted that the veteran was scheduled to be seen by a medical 
doctor later in July 2002 (on the 7th) and that he hoped this 
medical doctor would be able to provide information regarding 
the etiology of the veteran's condition.  There appears to 
have been no attempt to obtain the report of that 
visit/examination.  Thus, there are identified outstanding 
records which might well include information critical to the 
instant appeal.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records may have some bearing on the veteran's 
claim.

In light of the foregoing, and VA's mandated duty to assist, 
the case is REMANDED for the following:

1.  The veteran should be provided 
adequate notice of the VCAA as it 
pertains to his claim in full compliance 
with the statutory provisions, 
implementing regulations, all 
interpretative Court decisions, etc.  

2.  The RO should obtain for the record 
the veteran's complete records of the 
veteran's treatment for dementia, 
specifically including the report of the 
treatment or examination scheduled for 
July 7, 2003.  

3.  Thereafter, if the July 7, 2003 
examination or treatment report does not 
include an opinion (with rationale) 
regarding the etiology of the veteran's 
dementia, or is unavailable, the RO 
should arrange for the veteran to undergo 
an examination by an appropriate 
physician (neurologist?) to ascertain the 
likely etiology of his dementia.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically opine whether the veteran's 
dementia is, at least as likely as not, 
related to a shrapnel head injury in 
service.  The examiner must explain the 
rationale for the opinion given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


